foa . : .
ae AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case-(Modified) he . Page 1 of 1 ,

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
: Vv. (For Offenses Committed On or After November 1, 1987)
Erika Reyes-Gonzalez Case Number: 3:19-mj-24236

Thomas 8S. Sims

Defendant's Attorney - f L E rm

THE DEFENDANT: . OCT 24 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

_ REGISTRATION NO. 91014298

 

 

 

 

 

 

 

CLE - ts Dis se
[2 was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. =a
Accordingly, the defendant is adjudged guilty 0 of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L) The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Xam SERVED ms days

 

XX] Assessment: $10 WAIVED [& Fine: WAIVED

& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
" the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of pee of Sentence

UM Ube

BUSM = “HONORABLE JOHN 7 AVEINBERG
UNISED STATES MAGISTRATE JUDGE

  

Received

Clerk’s Office Copy : - | 3:19-mj-24236

 
